DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  limitation 2 of the claim is incomplete, “providing feedback of the score to the user through (through?)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia el al (US 20190005848 A1) in view of Cone et al (US 20180280099 A1).
Regarding claim 1, Garcia discloses a mobile virtual reality system for simulation, training or demonstration of a surgical robotic system (Garcia [0014], “a virtual reality system for simulating a robotic surgical environment may include a virtual reality controller configured to generate a virtual robotic surgical environment comprising at least one virtual robotic arm and at least one virtual manual laparoscopic tool, a first handheld device”), comprising: 
a processor (Garcia [0007], “a virtual reality processor”); 
a display, to receive and show a virtual surgical robot from the processor, the virtual surgical robot including a plurality of virtual surgical instruments (Garcia [0007], “The head-mounted display may include an immersive display for displaying the virtual robotic surgical environment to the user (e.g., with a first-person perspective view of the virtual environment)”); 
one or more handheld user input devices (UIDs), sensing a hand input from a hand (Garcia [0007], “handheld controllers”); and 
one or more foot input devices, sensing a foot input from a foot (Garcia [0042], “foot-operated controls 120”), 
wherein the processor is configured to 
control a movement of the virtual surgical robot based on the hand input (Garcia [0014], “the virtual reality system may simulate a robotic surgical environment in which a user may operate both a robotically-controlled surgical instrument using a handheld controller”), and 
Garcia does not disclose
change which of the virtual surgical instruments is controlled by the one or more handheld UIDs based on the foot input.
However, Garcia discloses virtual surgical instruments is controlled by the one or more handheld UIDs and a foot input (Garcia [0014], “the virtual reality system may simulate a robotic surgical environment in which a user may operate both a robotically-controlled surgical instrument using a handheld controller” and Garcia [0042], “foot-operated controls 120”)
Cone discloses
change which of the surgical instruments is controlled by the one or more handheld UIDs based on the foot input (Cone [0026], “a user located in the seat 110 and viewing the user display 130 may manipulate the foot-operated controls 120 and/or handheld user interface devices to remotely control the robotic arms 160 and/or surgical instruments (surgical instruments is controlled by the one or more handheld UIDs).”; [0031], “different translated positions of the foot pedal may generally correspond to control of different surgical instruments (change which of the surgical instruments is controlled based on a foot input)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Garcia and Cone, to add a feature for selecting different virtual surgical instruments based on user foot inputs. This would have provided users with additional inputs to access the instruments while freeing up their hands to perform more important and critical actions using their hands. 
Regarding claim 2, Garcia in view of Cone discloses the mobile virtual reality system according to claim 1, wherein the mobile virtual reality system does not have an external stationary camera (Garcia fig. 2A; Garcia [0068]-[0071] – system in fig. 2A, described in paragraphs 68-71 does not have an external stationary camera).
Regarding claim 3, Garcia in view of Cone discloses the mobile virtual reality system according to claim 1, wherein the processor and the display are integral to a laptop computer (Garcia [0067], “The one or more processors may include, for example, a processor of a general purpose computer (a general purpose computer is interpreted as reading on a laptop comprising a processor and a display)”).
Regarding claim 4, Garcia in view of Cone discloses the mobile virtual reality system according to claim 1, wherein the display is a two-dimensional screen or a three-dimensional screen (Garcia [0047], “The immersive display may, for example, be a stereoscopic display (exemplary 3D screen)”).
Regarding claim 5, Garcia in view of Cone discloses the mobile virtual reality system according to claim 1, wherein the display is a 3D wearable display, worn on a user's head (Garcia fig. 3-220 HMD; [0058], “as shown in FIG. 3 … a realistic representation of the patient's body or other tissue may be generated and incorporated into the virtual reality environment (e.g., a 3D model (reads on HMD 220 is a 3D wearable display) …)” ).
Regarding claim 6, The mobile virtual reality system according to claim 5, wherein the processor is integral with the display housed in a device (Garcia [0067], “The one or more processors may include, for example, a processor of a general purpose computer (a general purpose computer is interpreted as reading on a device housing a processor and a display)”).
Regarding claim 7, Garcia in view of Cone discloses the mobile virtual reality system according to claim 1, wherein the one or more handheld UIDs includes an inside-out tracking module and the processor is configured to determine the hand input based on data indicating movement, position, or orientation of the one or more handheld UIDs sensed by the inside-out tracking module (Garcia [0055], “virtual reality control 210 (processor configured to determine the hand input) may receive input from sensors (exemplary equivalent of an inside-out tracking module) in the handheld controllers 230 to determine location and orientation of the handheld controllers 230 (data indicating position/orientation of the one or more handheld UIDs sensed by the inside-out tracking module)”).
Regarding claim 8, Garcia in view of Cone discloses the mobile virtual reality system according to claim 7, wherein the one or more handheld UIDs includes an inertial measuring unit (IMU), and the processor is configured to determine the hand input based on data indicating movement, position, or orientation of the one or more handheld UIDs sensed by the IMU (Garcia [0069], “suitable means (e.g., other sensor technologies such as accelerometers or gyroscopes, other sensor arrangements, etc.) may be used to determine location and orientation of the … handheld controllers 230 (Garcia does not explicitly disclose an IMU, however the disclosure of accelerometers and gyroscopes for the purpose to track movement, position or orientation would have made it obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an IMU device. This would have been done to accurately measure data using a compact integrated sensor.)”).
Regarding claim 9, Garcia in view of Cone discloses the mobile virtual reality system according to claim 1, wherein the one or more foot input devices includes a foot pedal (Garcia fig. 1A; [0042], “foot-operated controls 120 (a foot pedal)”).
Regarding claim 10, Garcia in view of Cone discloses the mobile virtual reality system according to claim 1, wherein the one or more foot input devices includes tracking sensors (Cone [0044], “one or more overhead tracking sensors and/or sensors surrounding the foot pedal 220 to detect lateral positioning and/or pivoted positioning of the foot pedal.”).
Regarding claim 11, Garcia in view of Cone discloses the mobile virtual reality system according to claim 10, wherein the tracking sensors include an accelerometer, a gyroscope, or combinations thereof (Garcia [0069], “suitable means (e.g., other sensor technologies such as accelerometers or gyroscopes, other sensor arrangements, etc.) may be used”; Cone [0030], “a sensor arrangement configured to detect a translated position and a pivoted position of the foot pedal” A combination of Garcia and Cone, based on the cited paragraphs above disclose tracking sensors that an accelerometer, a gyroscope, or combinations thereof. This would have been done to accurately measure data using industry standard sensors.).
Regarding claim 12, Garcia in view of Cone discloses the mobile virtual reality system according to claim 1, wherein the one or more foot input devices includes an optical sensor to capture visual data containing the foot input, and the processor is configured to determine the foot input based on recognizing and tracking a movement, position, or orientation of the foot in the visual data by using machine learning (Garcia [0148], “the system may … propose virtual arrangements selected based on machine learning techniques applied to datasets of previously-performed surgical procedures for various kinds of patients (recognizing tracking data based on machine learning applied to datasets of previously-performed surgical procedures for various kinds of patients).”; Cone [0044], “optical tracking of the lateral and/or pivoted position of the foot pedal 220 via one or more overhead tracking sensors … to detect lateral positioning and/or pivoted positioning of the foot pedal (an optical sensor to capture visual data containing the foot input).” [0045], “sensor signals may be communicated (e.g., via a wired or wireless connection) to the processor/controller 320. The processor/controller 320 may generate and communicate control signals (e.g., electrical signals) to control portions of the robotic surgical system 330 (processor is configured to determine the foot input based on recognizing and tracking a movement, position, or orientation of the foot in the visual data)”
Garcia discloses utilizing machine learning techniques from previous surgical procedures that would comprise movement, position or orientation data.
Cone discloses an optical sensor and processor for recognizing and tracking a movement, position, or orientation of the foot.
Therefore, it obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Garcia and Cone further to incorporate machine learning techniques using a processor to recognize movement, position, or orientation of the foot in the visual data from the optical sensor.
This would have been done to process previously captured data using machine learning techniques, to improve an accuracy of the system and reduce errors.
Regarding claim 13, The mobile virtual reality system according to claim 12, wherein the optical sensor includes a camera housed in the one or more handheld UIDs (Cone [0026], “a user … may manipulate the foot-operated controls 120 and … handheld user interface devices” [0044], “optical tracking (using a camera) of the lateral and/or pivoted position of the foot pedal 220 via one or more overhead tracking sensors (optical sensor includes a camera housed in the one or more handheld UIDs overhead) … to detect lateral positioning and/or pivoted positioning of the foot pedal.”).
Regarding claim 14, The mobile virtual reality system according to claim 13, wherein the camera has a field of view of 170 or greater, to capture the visual data containing the foot input (Garcia [0141], “the virtual camera may be a wide-angle (e.g., 360-degree, panoramic, etc.) camera that is configured to provide a larger field of view of the virtual environment.” Cone [0044], “optical tracking (using a camera) of the lateral and/or pivoted position of the foot pedal 220 via one or more overhead tracking sensors”
Therefore, it obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Garcia and Cone to utilize a wide angle camera to capture a large field of view of the environment including the foot pedal.
This would have been done to ensure that the actions of both foot pedals are properly captured, even when they are spaced at varying distances according to user needs.).
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia el al (US 20190005848 A1) in view of Jarc et al (US 20160314710 A1).
Regarding claim 15, Garcia discloses a method for providing an immersive mobile interface for simulation and teleoperation of a surgical robotic system (Garcia [0014], “a virtual reality system for simulating a robotic surgical environment may include a virtual reality controller configured to generate a virtual robotic surgical environment”; [0042], “a user console 100 to remotely manipulate the robotic arms 160 and/or surgical instruments (e.g., tele-operation)”; [0047], “the head-mounted display 220 may include an immersive display 222 for displaying the virtual robotic surgical environment”), comprising: 
receiving log-in information from a user (Garcia [0094], “a selected subset of possible user modes may be presented in the menu 810 based on, for example, user preferences (e.g., associated with a set of user login information (discloses receiving log-in information from a user since the menu is based on a set of user login info))”); 
syncing a user profile with the log-in information to initiate a session (Garcia [0094], “a selected subset of possible user modes may be presented in the menu 810 based on, for example, user preferences (user profile) (e.g., associated with a set of user login information (syncing a user profile with the log-in information)), preferences of users similar to the current user, type of surgical procedure, etc.”)
wherein the user profile has one or more reconfigurable settings of a surgical procedure (Garcia [0118], “the system may limit placement of a portal 910 according to predefined guidelines (e.g., only outside the patient or only inside the patient), which may correspond, for example, to a type of simulated surgical procedure or a training level (e.g., “beginner” or “advanced” user level (user level/profile has beginner/advanced as one or more reconfigurable settings of a surgical procedure)) associated with the virtual environment.”); 
simulating, in the session, a surgical procedure (Garcia fig. 5B [0074], “the virtual reality processor may generate a virtual robotic surgical environment … movements of the virtual manual laparoscopic tool 236′ may allow the user to visualize the simulation that he or she is using a manual laparoscopic tool in the virtual robotic surgical environment.”).
Garcia discloses a simulation of a surgical robotic procedure (Garcia [0118], “a type of simulated surgical procedure”) but does not disclose
providing one or more selectable exercises that determine a simulation of a surgical procedure or teleoperation of a surgical procedure;
However, Jarc discloses
providing one or more selectable exercises that determine a simulation of a surgical procedure or teleoperation of a surgical procedure (Jarc [0112], “evaluation of simulated medical procedures (simulation of a surgical procedure) using simulation system 100”; [0115], “an operator input device 518 enables a training system operator to input various selections (providing one or more selectable exercises) related to training exercises, such as identifying a particular surgical exercise task to be carried out”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia with Jarc to provide an interface for users to select surgical training exercises. This would have been done to provide users with a variety of training exercises that may be selected as needed. 
Regarding claim 16, Garcia in view of Jarc discloses the method according to claim 15, wherein the reconfigurable settings include one or more of the following: 
a surgical robotic arm or tool type, one or more metrics to measure during the exercise, a tissue property, a visual, auditory, haptic, or tactile feedback type, or patient model settings (Garcia [0061], “Examples of user modes that incorporate one or more primitive control modes include, but are not limited to, an idling mode (in which the virtual robotic arm may rest in a current or default pose awaiting further commands), a setup mode (in which the virtual robotic arm may transition to a default setup pose or a predetermined template pose for a particular type of surgical procedure), and a docking mode (in which the robotic arm facilitates the process in which the user attaches the robotic arm to a part, such as with gravity compensation, etc. (reconfigurable setting includes a surgical robotic arm)”).
Regarding claim 17, Garcia in view of Jarc discloses the method according to claim 15, further comprising: 
determining a score of the simulated surgical procedure (Jarc [0097], “An evaluation and/or score can also be determined by the simulation processing component based on the surgical tasks completed by the user during the surgical operation”); and 
providing feedback of the score to the user through (Jarc [0097], “The simulation processing component can output feedback indicating the result of evaluation … Some or all of this information can be output on one or more displays and/or other output devices of the simulation system (providing feedback of the score to the user through a user interface).”).
Regarding claim 18, Garcia in view of Jarc discloses the method according to claim 15, further comprising: 
providing visual, auditory, haptic, or tactile feedback to the user during a simulated procedure (Garcia [0010], “the system may provide an alarm (visual, auditory feedback) notifying the user of the occurrence of the collision.”), the feedback being provided for one or more of the following: 
a workspace, faults, collisions, warnings, depth, tissue properties or interactions (Garcia [0010], “one or more sensors may be configured to detect a collision involving the robotic component in the robotic surgical environment, and the system may provide an alarm notifying the user of the occurrence of the collision.”)
Claim 20 recites a system which corresponds to the function performed by the method of claim 15. As such, the mapping and rejection of claim Y above is considered applicable to the system of claim 20.
Additionally, Garcia discloses 
a system for providing an immersive mobile interface for simulation and teleoperation of a surgical robotic system (Garcia [0007], “a virtual reality system for providing a virtual robotic surgical environment may include a virtual reality processor”; [0014], “a virtual reality system for simulating a robotic surgical environment may include a virtual reality controller configured to generate a virtual robotic surgical environment”; [0042], “a user console 100 to remotely manipulate the robotic arms 160 and/or surgical instruments (e.g., tele-operation)”) comprising:
a virtual reality processor (Garcia [0007], “a virtual robotic surgical environment may include a virtual reality processor”)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Jarc and further view of Stoyanov (US 20190279524 A1).
Regarding claim 19, Garcia in view of Jarc discloses the method according to claim 15, further comprising: 
but does not disclose updating preferences associated with the user profile based on the session.
However, Stoyanov discloses
updating preferences associated with the user profile based on the session (Stoyanov [0066], “a user progresses through a surgery (a virtual surgical session), the virtual surgical simulation may provide feedback to a user when a target hand feature is not compatible with an upcoming manipulation of the virtual surgical tool … The virtual surgical simulation can … update, … hand features (exemplary preferences) associated with the user profile (updating preferences associated with the user profile based on the session).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Garcia and Jarc with Stoyanov to update user preferences in a user profile based on virtual surgical session data. This would have been done to accurately store relevant user data that can be used to improve user experiences in future sessions.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616